 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 858 
In the House of Representatives, U. S.,

November 4, 2009
 
RESOLUTION 
Congratulating the Inter-American Foundation (IAF) on its 40th anniversary and recognizing its significant accomplishments and contributions. 
 
 
Whereas the IAF was originally created as an independent Federal agency to provide a new alternative model to traditional United States foreign assistance that promotes greater community-ownership and self-sustainability of development initiatives; 
Whereas the IAF has enabled millions of marginalized and poor people in Latin America and the Caribbean to improve their lives through nearly 5,000 self-help grants for income and employment generation, civic education and citizen participation, access to credit and public resources, food security, environmental sustainability, and cultural and social development; 
Whereas the IAF has proven that its people-to-people approach to foreign assistance, delivering aid funds directly to grassroots groups and local organizations of poor communities, is remarkably cost-effective, targeting aid funds to those with the greatest need and those who will use them best; 
Whereas each year, hundreds of thousands of IAF grant participants benefit from improved nutrition, medical care, access to clean water, agricultural and vocational skills, microcredit loans, small business management training, increased educational opportunities, and knowledge of sustainable agricultural techniques and environmental practices; 
Whereas many grassroots leaders supported by the IAF have gone on to leadership roles at the local and national levels; 
Whereas the IAF’s beneficiary-driven, responsive approach has fostered trust between Latin American and Caribbean citizens and the United States Government by listening and responding to needs the people have identified, partnering with community-based groups and investing in projects that utilize and validate local knowledge and expertise; 
Whereas the IAF’s status as an independent United States Government aid agency allows for a streamlined grant-making process, the flexibility to respond quickly and adapt to people’s needs on the ground, and the ability to maintain a positive United States presence in the region; 
Whereas the IAF continues to demonstrate the political, diplomatic, and strategic value of an independent United States Government aid agency with the ability to reach those on the economic, social, and cultural fringes of society in neighboring countries, facilitating greater access to the licit economy, markets, and public policy decision-making processes; 
Whereas the IAF’s projects complement and strive to maximize the impact of other larger United States aid agencies operating in Latin America and the Caribbean by enabling an important link between poor communities and larger-scale development activities; and 
Whereas the IAF was designed with strong bipartisan support and has maintained this balanced support throughout the four decades of its operations: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the Inter-American Foundation (IAF) on its 40th anniversary; 
(2)recognizes that the IAF has demonstrated that its grassroots model for United States foreign assistance is effective; and 
(3)declares that the IAF is a vital component of United States foreign policy in the Americas and of the United States development agenda. 
 
Lorraine C. Miller,Clerk.
